Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about January 24, 1996, which granted plaintiff’s motion for summary judgment in lieu of complaint and directed judgment be entered against each defendant in the amount of $19,343.10, plus interest, unanimously affirmed, with costs.
Summary judgment was properly awarded since the unconditional guarantees at issue contain a specific disclaimer of defenses available to the guarantors (see, Citibank v Plapinger, 66 NY2d 90). Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.